Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112, 6th Paragraph
Claim limitations “means for processing”, “means for transmitting”, “means for capturing”, “means for processing”, “means for transmitting”, “means for interpreting”, “means for transmitting”, “means for restoring”, “means for identifying”, “means for extracting” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “processing, transmitting, capturing, processing, transmitting, interpreting, transmitting, restoring, identifying and extracting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11-17 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The specification teaches software modules executed by a data 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wolf (US 2017/0300757).
Regarding claim 1, Wolf teaches a method (Figs. 1, 5-6 and 13) for teletransmitting to a processing site a video stream captured at a remote scene of intervention (Fig. 1 camera 110 and transmitter 187 transmits video stream to a remote site), comprising a processing of said the video stream in such a way as to erase specific zones (paragraph 10 teaches obscuring data in the video stream), then a transmission of said the stream thus processed to said the processing site (paragraphs 17-26 and 56 teaches the transmission), characterized in that wherein the method is implemented to remotely assist a field operator working on a unit or object having a known geometric shape in said the remote scene of intervention (paragraph 3, as part of the remote surveillance system, a pilot controls the drone. Paragraph 54 also teaches wherein the person 222 being captured in the image itself receives the images on a ground station for a drone or a control terminal for a security system. Paragraphs 49-50 
Regarding claims 2 and 12, Wolf teaches the claimed further comprising:
- on the local site:
- means for capturing a video stream relating to an intervention scene
including the unit or object (Fig. 1, camera 110 is the equivalent structure that performs the means for limitation of capturing the video from the intervention scene (local site));
- means for processing the video stream in order to erase therefrom specific
Zones (paragraph 10, the system obscures certain zones, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation). Fig. 11 shows wherein the processing in done on the local site); and
- means for transmitting the video stream thus processed to the teleassistance
Site (Fig. 1, transmitter 187 is the equivalent structure that performs the function of the means for limitation); 
- on said the teleassistance site:
- means for interpreting the stream, and enriching the video stream and/or generating an instruction (the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation of interpreting and enriching the video with the obscuring);
- means for transmitting the enriched video stream and/or the instruction from the teleassistance site to the field operator (Figs. 9-12 and paragraph 113, wherein system 
- means for restoring to the field operator the video stream and/or the instructions via suitable interface means (Figs. 9-12 and paragraph 113, wherein system component 139 transmits the enriched video stream (with the obscuring changes) to a user using display 132. The display therefore restores the video stream with the obscuring data instruction within it).
Regarding claim 3, Wolf teaches the claimed wherein the processing step comprises a step for identifying within the extracted limited video stream from the unit or object at least one zone of interest not to be transmitted and a step for erasing the at least one zone of interest within the video stream to be transmitted (paragraphs 10 and 20).
Regarding claim 4, Wolf teaches the claimed wherein the at least one zone of interest not to be transmitted is previously known (paragraph 10 teaches known areas of interest that are to be obscured).
Regarding claim 5, Wolf teaches the claimed wherein the at least one zone of interest not to be transmitted is identified at the intervention scene (paragraph 10 teaches known areas of interest that are identified in the video shot by the camera 110 at the scene).
Regarding claim 6, Wolf teaches the claimed wherein the identification of the at least one zone of interest not to be transmitted is performed by a field operator via a suitable graphic interface (paragraph 26 teaches the claimed wherein the user is able to input a unique identifier for a particular target that is to be later obscured).
Regarding claim 7, Wolf teaches the claimed wherein the identification of the at least one zone of interest not to be transmitted is performed automatically (paragraph 10-11 and 16, automatically identifies target).
Regarding claim 8, Wolf teaches the claimed wherein the processing of the video stream comprises substituting for a zone of interest not to be transmitted a substitutionary content that can be transmitted harmlessly to the processing site (Figs. 2-5, the zones of interest within the video content are transmitted obscured).
Regarding claim 9, Wolf teaches the claimed wherein the processing of the video stream further comprises modifying contextual characteristics of content of the video stream that are extrinsic to the identified object or unit and/or that are carriers of semantic information inherent to the environment of the object or unit (paragraph 50 teaches semantic information such as the shape of the object that should be obscured).
Regarding claim 10, Wolf teaches the claimed wherein the video stream is captured from a platform that is mobile relative to the scene of intervention (Fig. 1, camera 110 is mobile).
Regarding claim 11, Wolf teaches a system (Figs. 1, 5-6 and 13) for teletransmitting to a processing site a video stream captured on a remote intervention scene by video stream capture means, implementing the teletransmission method according claim 1, comprising, on the intervention scene, means for processing said the video stream so as to erase therefrom specific zones (paragraph 10 teaches obscuring data in the video stream. The system’s processor performs the claimed means for limitation meeting the equivalent structure), and means for transmitting the stream thus processed to the processing site (paragraphs 17-26 and 56 teaches the transmission, 
wherein the method is implemented to remotely assist a field operator working on a local site on a unit or object having a known geometric shape (paragraph 3, as part of the remote surveillance system, a pilot controls the drone. Paragraph 54 also teaches wherein the person 222 being captured in the image itself receives the images on a ground station for a drone or a control terminal for a security system. Paragraphs 49-50 and 71states the objects/targets imaged and later obscured can be identified by a specific shape. The system’s processor performs the claimed means for limitation meeting the equivalent structure).
Regarding claim 13, Wolf teaches the claimed wherein the video stream targets a specific unit or object within the remote intervention scene, the system further comprising:
- means for identifying the unit or object within the video stream (paragraph 10, the system obscures certain identified zones of interest, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation); and 
- means for extracting a limited video stream from the specific identified unit or object (paragraph 10, the system obscures certain identified zones of interest, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation of also extracting the portion of the video stream from the specific identified unit or object).
Regarding claim 14, Wolf teaches the claimed wherein the processing means comprise means for identifying within the extracted object at least one zone of interest not to be transmitted and means for erasing this at least one zone of interest within the video stream to be transmitted (paragraphs 10 and 20. The processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation).
Regarding claim 15, Wolf teaches the claimed further comprising, on the intervention scene, graphic interface means suitable for enabling a field operator to identify the at least one zone of interest not to be transmitted (paragraph 26 teaches the claimed wherein the user is able to input a unique identifier for a particular target that is to be later obscured).
Regarding claim 16, Wolf teaches the claimed wherein the means for processing the extracted unit or object comprise means for modifying contextual characteristics of the contents of the video stream that are extrinsic to the identified object or unit and/or which carry semantic information inherent to the environment of the object or unit (Paragraph 50 teaches semantic information such as the shape of the object that should be obscured. The processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation).
Regarding claim 17, Wolf teaches the claimed wherein the means of capturing, processing, and transmitting the video stream are loaded onto a platform that is movable relative to the scene of intervention (Fig. 1, camera 110 and transmitter 187 are mobile. The processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation).
Regarding claim 18, Wolf teaches the use of the teletransmission method according to claim 1 in a teleassistance tool intended for operators working on sensitive intervention sites (as discussed in claim 1 above and with reference to Figs. 2-5 teaching the intervention sites).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481